Name: Commission Regulation (EU) NoÃ 54/2011 of 21Ã January 2011 amending Regulation (EU) NoÃ 447/2010 opening the sale of skimmed milk powder by a tendering procedure, as regards the date of entry into storage of intervention skimmed milk powder
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 22.1.2011 EN Official Journal of the European Union L 19/7 COMMISSION REGULATION (EU) No 54/2011 of 21 January 2011 amending Regulation (EU) No 447/2010 opening the sale of skimmed milk powder by a tendering procedure, as regards the date of entry into storage of intervention skimmed milk powder THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(f) and (j), in conjunction of Article 4 thereof, Whereas: (1) Article 1 of Commission Regulation (EU) No 447/2010 of 21 May 2010 (2) lays down that intervention skimmed milk powder placed on sale should have entered into storage before 1 May 2009. (2) Given the current situation on the skimmed milk powder market in terms of demand and prices and the level of intervention stocks, it is appropriate that skimmed milk powder entered into storage before 1 November 2009 is made available for sale. (3) Regulation (EU) No 447/2010 should therefore be amended accordingly. (4) In order to make the skimmed milk powder available for sale without delay, this regulation should enter into force immediately after its publication in the Official Journal of the European Union. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation (EU) No 447/2010 is replaced by the following: Article 1 Scope Sales by a tendering procedure of skimmed milk powder entered into storage before 1 November 2009 are open, under the conditions provided for in Title III of Regulation (EU) No 1272/2009. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 January 2011. For the Commission, On behalf of the President, Ã tefan FÃ LE Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 126, 22.5.2010, p. 19.